SCHWAB, C. J.,
dissenting.
When, in the course of executing a search warrant *379authorizing seizure of specific items, officers seize additional items, the state has the burden of proving the validity of such additional seizure. State v. Sagner, 12 Or App 459, 506 P2d 510, Sup Ct review denied (1973). For present purposes, this means: When the searching officers saw an outboard motor in a closet in a lakeside cabin, did they have probable cause at that instant to believe the motor was stolen?
The majority’s reliance on the obliterated serial number is unclear. This should be irrelevant. A warrant to search for such things as a television does not authorize opening the engine compartment of an outboard motor. ORS 133.585. The question, to repeat, is whether the state sustained its burden of proving there was probable cause to seize the motor as stolen property as soon as it was discovered.
I think not. There is nothing inherently suspicious about an outboard motor in a closet in a lakeside cabin, even if the cabin is owned by a suspected thief. This is what distinguishes these facts from State v. Brewton, 19 Or App 899, 529 P2d 967 (1974), Sup Ct review denied, cert denied 423 US 851 (1975), in which we held it was inherently suspicious for a suspected burglar to be driving around with large pieces of stereo equipment in the back seat of his car.
The majority holds that the black, Mercury outboard motor found is "an item approximating the description” of the blue and white, Clinton Sea King outboard motor previously stolen, and that whenever searching the residence of a suspected thief, officers may seize all items that approximate the description of property reported stolen. 26 Or App at 377. This is a sweeping holding. Unfortunately, burglary and theft are common occurrences. Practically all portable household items which have value are stolen in burglaries. If the police have probable cause to believe that any household item which is sometimes the subject of theft is in fact stolen just because it is in the home of a suspected thief, then every time the police have a warrant to enter *380a house to search for a specified stolen item they also have probable cause to seize all the myriad household items of the kind that are reported stolen every day.
The majority’s sweeping holding is inconsistent with State v. Sagner, supra. I prefer the Sagner approach. See also, State v. Mays, 19 Or App 518, 528 P2d 109 (1974).
Finally, the majority holds the affidavit in application for the search warrant to be adequate. I also dissent from this holding on the ground that the record does not include the original of the affidavit in question. The original was handwritten. The record includes a typed copy prepared by defense counsel. At the suppression hearing, the state suggested that the typed version might not accurately reflect the handwritten version. Under these circumstances, I do not believe we have a sufficient record to pass on the adequacy of the original affidavit.
For the foregoing reasons I dissent.